it-;!s*4'4#it«*«siW'W*"*^''»*«!^k*




Date printed: February 3, 1998 10:39am


Order issued February 3, 1998




                                                          In The

                                              (Hourt of Appeals
                               iTtftlr Bwtrtrt of ©*xas at Bailas
                                                 No. 05-95-00737-CR


                                             MICKIAL HAM, Appellant

                                                                  V.


                                           THE STATE OF TEXAS, Appellee

                               On Appeal from the 15th Judicial District Court
                                                Grayson County, Texas
                                             Trial Court Cause No. 041588

                                                           ORDER

              Mickial Ham appeals his conviction
                                                                       for sexual performance by a child. After

    appeUant pleaded no. guUty, the jury assessed punisUnren, a. ten years' ap
    probated for ten years, and aS10.000 fine. AppeUant, counse, fi.ed anrofion to withdraw

     See Anders v. California, 386 U.S. 738 (1967).'

          1 Counsel delivered a copy
                                       ^        to appellant and advised appeUant be bad arigbt to Uprose brie,. ApP^t Has
      filed apro se brief in response to counsel's Anders bnef.
Date printed: February 3, 1998 9:57am
         In the^m brief, connsel summarizes the facts and concludes, without any analysis
or citation to authorities, that the appea. is without merit. Counse! states summarUy that
he reviewed the entire record and, with no meaningful discussion or analysis, concludes
there are no reasonable grounds of error to arguably support this appeal. Counse. does not
 conclude the brief with aprayer that this Court gran, his motion «o withdraw.
           Counsel's discussion and analysis is so perfuncto^ that we are not able to determine
 wherher he (1) provided appeUant with adiligen. and .borough search of.he record for any
  arguable claim that might support .he appea, or (2) correctiy concluded .ha..he appea,was
  without merit. SeeJeffery v. S,a,e, 903 S.W.2d 776, 779 (Tex. App.-DaUas 1995, no pe..).
  ^Anders brief mas. con.ain an analysis or explanafion of the validity of the indicmen., the
   sufficiency of the evidence, and the admissibility of evidence adduced a, trial. The brief
   must discuss the validity of the punishment assessed and whether the appellant received the
    effective assistance ofcounse, at trial Jeffery, 903 S.W.2d at 779. The brief must a,so show
                        • a,h,
    that counse, has reviewed     nhiections ifu any,
                              the objections,    any io
                                                      raised in the trial court.   High v. Slate, 573
S.W.2d 807, 8,3 (Tex. Crim. App. [Par,. Op.] 1978). In addition, counsel must identify
    where .he pertinent evidence, objections, and rulings maybe found in .he record. Hign, 573
    SW2d a. 813; Jeffery, 903 S.W,d a. 779. Counse, must support his analysis and
     con— wi.h ci.afions .o ,ega, author,,. Anders, 3B6U.S. a. 745. Aproper^ brief
      shou,dcohc,udebyaskingtheappe„,ecour,.ogran.counseUsmo.,on.owi.hdraw.7^,
903 S.W.2d at 780.



                                                     -2-
Date printed: Februaty 3, 1998 9:57am
         Consequently, we STRIKE counsel's briefas inadequate under the dictates ofAnders,
High, and Jeffery. We remove this appeal from the submissions docket. We ORDER
counse, .o file, within thirty days of .he date of .his order, an amended brief in compliance
with^m, High, and J0*. The State's brief will be due twenty-five days after counse,
 files tine amended brief. After the parties have rebriefed the appeal, .his Cour. will
 reschedule the case for submission.




                                                   MARK WHITTINGT
                                                   JUSTICE